
	
		I
		111th CONGRESS
		2d Session
		H. R. 5171
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2010
			Mr. Gary G. Miller of
			 California introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To create a program under which qualified and available
		  United States construction workers and appropriate equipment can be sent to
		  Haiti to assist Haitians in the rebuilding of their country after the
		  devastating January 12, 2010, earthquake, as requested by the Government of
		  Haiti, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Partnership With America Rapid Rebuilding of
			 Haiti Act of 2010.
		2.FindingsThe Congress finds the following:
			(1)On January 12, 2010, Haiti experienced a
			 7.0 magnitude earthquake centered approximately 15 miles southwest of the
			 nation’s capital, Port-au-Prince.
			(2)Following the
			 initial earthquake came 50 aftershocks, all higher than a magnitude of 4.0,
			 within 24 hours.
			(3)The Government of
			 Haiti reports an estimated 230,000 deaths and 300,000 injured.
			(4)Additionally, 1.2
			 million people have been displaced as a result of the earthquake.
			(5)Damage caused by
			 the earthquake is estimated to be between $8 billion and $14 billion.
			(6)According to an
			 Inter-American Development Bank report, the episode … is the most
			 destructive event a country has ever experienced when measured in terms of the
			 number of people killed as a share of the country’s population.
			(7)Given the ongoing
			 economic recession in which more than 8 million people have lost their jobs in
			 the United States, many qualified construction industry employees in the United
			 States are currently unemployed or significantly underemployed and therefore
			 could be available to provide immediate expertise and labor to facilitate the
			 rapid rebuilding of Haiti.
			3.Partnership With
			 America
			(a)In
			 generalNot later than the
			 end of the 30-day period beginning on the date of the enactment of this Act,
			 the Secretary of the Treasury, working through the Infrastructure Finance
			 Experts Corps of the Office of Technical Assistance, shall develop and begin
			 carrying out, together with the Government of Haiti, a program to be called the
			 Partnership With America program, under which United States
			 construction and reconstruction experts and workers who currently are
			 unemployed or significantly underemployed shall begin work in Haiti on an
			 organized and coordinated plan to help Haitians rebuild the infrastructure of
			 Haiti, including roads, airports, energy facilities, schools, hospitals, and
			 other services fundamental to economic development, including permanent housing
			 for persons who lost their housing because of the earthquake.
			(b)Program
			 guidelinesIn developing the
			 Partnership With America program, the Secretary, working through the
			 Infrastructure Finance Experts Corps of the Office of Technical Assistance,
			 shall—
				(1)provide the
			 Congress with an estimate of the funding needs of such program, including
			 proposed funding sources;
				(2)develop a plan for transporting the United
			 States workers and appropriate construction equipment to Haiti;
				(3)develop a plan for
			 the United States workers to mentor Haitian workers while effecting a rapid
			 rebuilding of important Haitian infrastructure to help the country recover from
			 the January 12, 2010, earthquake as quickly as possible while anticipating the
			 needs of a Haitian economy that does not merely return to pre-earthquake levels
			 but grows fast enough to provide jobs for Haitians and raise the overall
			 standard of living in that country;
				(4)ensure that various infrastructure projects
			 are coordinated as well as possible to minimize waste, fraud, and abuse;
				(5)seek to employ to the greatest extent
			 possible United States experts and qualified workers who are unemployed or
			 significantly underemployed, and be flexible enough to cycle workers to and
			 from Haiti in such a way that allows them to return to the United States
			 quickly to fill new jobs, while still completing their stated missions in
			 rebuilding Haiti;
				(6)develop a public-private partnership for
			 effecting the goals of the program, using available Government transportation
			 and logistical resources while providing rapid rebuilding of Haiti using
			 qualified and available American workers;
				(7)establish centers
			 of excellence through which available construction industry experts from the
			 United States provide specialized training to Haitians on construction industry
			 best practices and leading methodologies and technologies to facilitate the
			 transfer of deep expertise, including knowledge on earthquake-resistant
			 infrastructure;
				(8)seek to ensure that the United States
			 workers do not take the place of Haitian workers, but instead supplement,
			 coordinate, and mentor Haitian construction workers, and train them so that an
			 adequate and adequately trained Haitian construction force is left in place to
			 accommodate the hoped-for future growth of the Haitian economy;
				(9)include adequate controls to ensure that
			 United States contractors subcontract substantial amounts of work to local
			 Haitian companies; and
				(10)ensure that clear
			 performance metrics and incentives are provided to those entities participating
			 in the program.
				(c)TerminationThe Partnership With America program shall
			 terminate on the date that is the end of the 36-month period following the date
			 of the enactment of this Act, so the program assists Haiti in rebuilding but
			 does not supplant the jobs of Haitians over the longer term.
			
